Citation Nr: 0514777	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for scars residual to 
cysts on the neck and face. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of ventricular puncture 
during VA medical treatment.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a pilonidal cyst, including a surgical scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1950 to August 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The issue of entitlement to service connection for scars 
residual to cysts on the neck and face is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims decided herein; 
he has been told what evidence VA would obtain and what he 
should submit, and relevant evidence necessary for an 
equitable disposition of the appeal as to these issues has 
been obtained.  

2.  The veteran did not acquire additional disability 
manifested by decline in respiratory status as a result of 
ventricle perforation during a VA electrophysiologic (EP) 
study in October 2000.

3.  The veteran's service-connected residuals of a pilonidal 
cyst with surgical scar are manifested primarily by a well-
healed, nontender scar; the area of the scar has not been 
shown to exceed 39 square centimeters (6 square inches), nor 
has limitation of function associated with the cyst or scar 
been demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability caused by 
ventricle perforation during a VA EP study in October 2000 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2004).

2.  The criteria for an increased (compensable) rating for 
residuals of a pilonidal cyst with surgical scar have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7819 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805, 7819 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

In November 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA, as amended, is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and applies to all pending claims for VA 
benefits.  It provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has held that the 
VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004)

In this case, in a letter dated in April 2002, the RO 
explained that evidence necessary to substantiate a claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 included evidence showing a current physical 
disability.  The RO explained that this could be shown by 
medical evidence or other evidence showing he had persistent 
or recurrent symptoms of a disability.  The RO further 
explained that there must be evidence showing a relationship 
between his current disability and fault on the part of the 
VA care providers or of an event not reasonably foreseeable.  
The RO told the veteran that medical records or medical 
opinions usually showed this.  The RO notified the veteran 
that it would obtain any VA medical records or other medical 
records he identified.  The RO also told the veteran he could 
submit his own statements or statements from others 
describing his disability symptoms and that he could submit a 
medical opinion pertaining to the relationship between his 
current disability and fault on the part of VA or between his 
current disability and an event not reasonably foreseeable.  
In addition, the RO notified the veteran that if appropriate, 
it might request a medical opinion from a VA doctor.  

In the April 2002 letter, the RO also notified the veteran 
that to establish entitlement to increased service-connected 
compensation benefits, the evidence must establish that his 
service-connected disability had increased in severity in 
accordance with the VA Schedule for Rating Disabilities found 
at 38 C.F.R. Part 4.  In its June 2003 statement of the case, 
the RO set forth in detail the rating criteria pertinent to 
the veteran's increased rating claim.  

In its April 2002 letter, the RO notified the veteran that he 
should submit, or provide release authorizations for, 
evidence pertaining to his claims.  The RO notified the 
veteran that he should identify and provide release 
authorizations for private evidence supporting his claims or 
should obtain and submit the evidence himself and that VA 
would obtain relevant records from Federal agencies.  The RO 
told the veteran that he must provide enough information 
about his records so that VA could request them from the 
appropriate person or agency but that it was his 
responsibility to support his claims with appropriate 
evidence.  

In addition, in a letter dated in June 2003, the RO referred 
the veteran to the statement of the case for the requirements 
for compensation under 38 U.S.C. § 1151 and told him that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that his 
service-connected condition has gotten worse.  The RO told 
the veteran it was working on his appeal and stated that if 
there was any other evidence or information that he thought 
would support his claims, to please let the RO know.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that in neither of its letters did the RO 
explicitly request that the veteran submit any evidence in 
his possession that pertains to his claims.  The Board finds, 
however, that the RO's letters were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b), because when read as a whole each notified the 
veteran that he should submit or identify any additional 
evidence supporting his claims and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting the claims and possibly leading to such 
information and evidence.  Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  

Also, VA did not fulfill all notice requirements of the VCAA 
until after the initial unfavorable RO determination in the 
claims.  Upon review of the record in its entirety, it is the 
judgment of that Board that during the course of the appeal 
VA has made reasonable efforts to develop the claims and has 
provided the veteran with notice that complies with the 
requirements of the VCAA.  The veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  The Board finds that 
the failure to provide the veteran with all of the kinds of 
notice outlined in the VCAA prior to the initial unfavorable 
RO determination has not harmed the veteran and that no 
useful purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1003); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, obtained VA medical records, and 
provided the veteran with VA examinations and obtained VA 
medical opinions.  The veteran has reported that as to the 
issues on appeal, all of his medical treatment has been by 
VA, and the veteran and his representative have presented 
their arguments pertaining to the veteran's claims.  With 
respect to the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, the veteran's 
representative argues that the claim should be remanded for a 
medical opinion because in his statement Todd Stokes, M.D., 
did not provide a medical opinion as to any possible causal 
relationship between the veteran's exercise intolerance and 
the ventricular puncture.  The Board notes, however, that 
while Dr. Stoke's May 2002 statement, which was submitted by 
the veteran, did not include a medical opinion, the RO did 
have the veteran undergo a VA cardiology examination in July 
2002 and requested a medical opinion, which was provided by 
the examining physician.  The Decision Review Officer 
discussed that opinion in the June 2003 statement of the case 
and in a letter later that month requested that the veteran 
inform VA of any other evidence or information that he 
thought would support his claims.  No additional information 
or evidence has been received, and there is no reason to 
remand for another medical opinion relative to the 
38 U.S.C.A. § 1151 claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claims.  
The Board finds that no further assistance to the veteran is 
required.  

38 U.S.C.A. § 1151 Claim

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in January 2001.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997, is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA hospital 
care, medical or surgical treatment, or examination, and 
further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.  
Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

In this case, the veteran claims entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 because of 
ventricular puncture during the VA EP study in October 2000.  
He states that prior to the procedure he had been recovering 
steadily from a February 2000 heart attack until September 
2000 when his legs began to swell.  He states that VA then 
diagnosed him as having heart failure and he was hospitalized 
and given Lasix.  He states that he had a stress test, at 
which point his heart was getting out of rhythm.  He reports 
that he agreed to the EP study, which he was told was a test 
to see if a defibrillator could be used to control his heart 
rhythm.  The veteran says that although he is sure that the 
puncture of his heart was an accident, he has not been able 
to get back to the physical condition he was in before the 
procedure.  He states that he is very short of breath and has 
chest discomfort and pain after walking a very short 
distance.  He states that he must continually sit and rest 
after any type of exertion whereas before the procedure, but 
after his heart attack, he had progressed to the point where 
he could do near normal activities as he had before the heart 
attack.  The veteran in particular points out that VA 
pulmonary studies have shown a decline from the time of his 
heart attack and he states that he thinks this is caused 
largely by the added damage done to his heart by the EP 
study.  

In conjunction with his claim, the veteran submitted a May 
2002 statement from Todd Stokes, M.D., Department of Family 
Practice, University of Kentucky.  Dr. Stokes stated he had 
known the veteran for more than seven years and that during 
this time he had noticed a progressive decline in the overall 
state of the veteran's health.  Dr. Stokes said the veteran 
had recently had difficulty participating in the simplest 
activities, demonstrating a great deal of exercise 
intolerance.  Dr. Stokes said that he believed that the 
veteran's health would continue to decline progressively with 
very little room for further improvement.  

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability claimed as caused by the VA EP study in October 
2000.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability 
caused by the VA EP study and its complications in October 
2000.  

VA medical records show that prior to October 2000 EP study 
the veteran had a history including heart disease, asthma, 
and insulin-dependent diabetes.  He had a history of coronary 
artery disease with the onset of angina in November 1999, a 
myocardial infarction in February 2000, and was status post 
percutaneous transluminal coronary angioplasty without a 
stent.  He had 30 percent stenosis of the left anterior 
descending coronary artery, 30 to 40 percent stenosis of the 
right coronary artery with two branches, one branch having 85 
percent stenosis and the other branch clear.  There was mild 
to moderate enlargement of the left ventricle.  His reactive 
airway disease was documented by four hospitalizations in 
1998, and he had had a recent asthma exacerbation.  In 
addition, his history included hypertension, gastroesophageal 
reflux disease, glaucoma, chronic anemia and a pulmonary 
embolus in September 1996.  

Subsequent to his February 2000 myocardial infarction, the 
veteran had been pain free until August and early September 
2000 when angina due to exertion occurred approximately twice 
a week.  The VA EP study was in late October 2000, and 
records show that earlier that month he had VA 
hospitalization because of congestive heart failure 
exacerbation and asthma exacerbation.  Pulmonary function 
tests in mid-October 2000 showed forced expiratory volume in 
one second (FEV-1) was 69 percent of predicted value, forced 
vital capacity (FVC) was 76 percent of predicted value, and 
the ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FEV) was 70 percent.  

VA medical records show that the EP study was for an 
evaluation of episodes of atrial fibrillation, bradycardia, 
and intermittent episodes of nonsustained ventricular 
tachycardia.  Other indications for the procedure were the 
veteran's coronary artery disease and left ventricular 
ejection fraction of 45 percent.  The EP study procedure was 
complicated with puncture of the left ventricle and cardiac 
tamponade, with hypotension and echocardiogram evidence of 
new pericardial effusion.  Emergent pericardiocentesis 
obtained 180 milliliters (ml) of non-coagulable blood, and 
negative pressure drainage obtained a total of approximately 
90 ml of blood that was directly reinfused back into the 
veteran.  A pericardial drain catheter was left in to vacuum 
drainage pack.  A consultation three days later showed no 
pericardial effusion, and the pericardial catheter drain was 
removed.  A chest X-ray on the day of discharge showed 
evidence of pulmonary congestion, and the veteran had some 
wheezing on hospital discharge in early November 2000.  

Four days after VA hospital discharge in early November 2000, 
the veteran returned to the VA emergency department with the 
complaint of incontinence, mild chest pain, and a poor 
appetite.  An echocardiogram showed a small anterior 
pericardial effusion with fibrinous material; ejection 
fraction was estimated at 35 to 40 percent.  It was noted 
that compared to an echocardiogram done in mid-October 2000, 
this echocardiogram showed left ventricle function had 
deteriorated and pericardial effusion was still present.  An 
electrocardiogram showed some polymorphic ventricular 
tachycardia, and the veteran was then taken to the cardiac 
catheterization laboratory for intervention.  Cardiac 
catheterization was done with stenting of the proximal branch 
of the right coronary artery.  The discharge diagnoses were: 
coronary artery disease with one-vessel involvement stenting 
of the right coronary artery during hospitalization; 
polymorphic ventricular tachycardia; past medical history of 
atrial fibrillation; peptic ulcer disease; insulin-dependent 
diabetes mellitus type 2; and asthma.  

The veteran was again hospitalized at the VA medical center 
in late November 2000 when he presented with a three-day 
history of increased dyspnea on exertion, orthopnea, and a 
one-day history of chest tightness.  He said he had not felt 
normal since the angioplasty.  The veteran was admitted with 
signs of congestive heart failure and was rapidly diuresed 
with good response.  An echocardiogram showed no change from 
previous studies, including no change in the veteran's 
pericardial effusion.  During hospitalization, there was 
marked improvement in the veteran's symptoms with decreased 
swelling in his legs, improved ability to lie flat, and 
increased exercise tolerance.  Chest X-ray showed bilateral 
pleural effusions, left greater than right.  The final 
diagnoses were congestive heart failure exacerbation, 
coronary artery disease, diabetes mellitus, asthma, and 
peptic ulcer disease.  

A VA hospital summary shows that the veteran was hospitalized 
in late September 2001 with complaints of increased shortness 
of breath for the past week.  He reported shortness of breath 
with exertion for about a year since the EP study in which 
the ventricle was perforated.  The veteran had noted that his 
breathing had been getting worse over the past week with less 
exertion than usual.  He said his wheezing was worse when he 
was lying down.  He also reported that he used two pillows in 
addition to having an elevated bed.  The veteran was admitted 
for treatment of asthma exacerbation.  It was noted that 
congestive heart failure might also be playing a role as 
chest X-ray showed an increase in the veteran's chronic left 
pleural effusion.  It was noted that an echocardiogram in 
mid-September 2001 showed no pericardial effusion and 
ejection fraction was 40 to 45 percent.  During the September 
2001 hospitalization, the veteran was treated with diuretics 
and asthma medications, including steroids.  The final 
diagnoses were asthma exacerbation, congestive heart failure, 
coronary artery disease, and type II diabetes mellitus.  

VA medical records show that the veteran was hospitalized in 
April 2002 with complaints of increasing chest pain for the 
past 3 to 4 days and complaints of increasing shortness of 
breath and general malaise over the past week or so.  Serial 
enzymes and electrocardiogram ruled out a myocardial 
infarction, and a nuclear stress test showed no new problems.  
A computed tomography (CT) scan of the chest showed a small 
nodule, which was referred to the pulmonary team in the 
outpatient clinic.  Blood pressure medications were adjusted 
during hospitalization. The final diagnosis was chest pain 
syndrome.  

When seen in a VA cardiology clinic after hospital discharge 
in April 2002, the physician noted that during the recent 
hospitalization the veteran had been found to have a 
pulmonary nodule with small effusion and pleural thickening 
consistent with malignancy.  At the cardiology clinic the 
veteran reported that his dyspnea on exertion, which limited 
his activity, was unchanged.  The impression after 
examination included lung nodule, possible malignancy, and 
chronic obstructive pulmonary disease, which the physician 
said was probably the main cause of the veteran's dyspnea on 
exertion.  

At a VA pulmonary clinic in late April 2002, the veteran 
stated that he was short of breath when he walked further 
than about 50 feet.  He said this was worse since the EP 
study that caused a rupture of his heart wall and gave him a 
pericardial effusion.  He stated that he used to be able to 
walk about 1/2 mile, but was now just barely able to climb the 
11 stairs up from his basement before he was short of breath.  
The veteran denied chest pain.  The physician who was the 
chief of the pulmonary clinic and critical care stated that 
he examined the veteran with the pulmonary resident and 
reviewed his X-rays, which showed that the nodule had grown 
in size since March 2001.  The physician said the lesion was 
most likely a malignancy, and he recommended excision under 
thoracotomy.  

VA pulmonary function tests in late April 2002 showed FEV-1 
at 46 percent of predicted value, FVC at 55 percent of 
predicted value, and FEV-1/FVC at 64 percent.  There was no 
mention of pericardial effusion following an April 2002 
echocardiogram; ejection fraction was estimated at 
45 percent.  

At a VA cardiology examination in July 2002, the physician 
noted the veteran's medical history including coronary artery 
disease, his two right coronary percutaneous interventions, 
his moderate to severe left ventricular systolic dysfunction 
with left ventricular ejection fraction of 35 to 45 percent, 
his chronic obstructive pulmonary disease requiring steroids, 
and his non-sustained ventricular tachycardia.  He 
specifically noted that the EP study in late October 2000 was 
complicated with cardiac perforation and tamponade requiring 
emergent pericardiocentesis, which he described as 
successful.  

In the July 2002 examination report, the physician observed 
that the veteran's respiratory status had declined 
significantly in the past two years with severe dyspnea with 
minimal exertion.  He also noted that the veteran believed 
that his rapid decline was secondary to the complications of 
the EP study.  The physician stated that hemorrhagic 
pericardial effusion may produce constrictive pericarditis.  
In conjunction with the July 2002 VA examination, the veteran 
underwent a chest CT study.  In the examination report, the 
physician stated the he reviewed the chest CT with the 
radiologist looking for signs of constrictive pericarditis.  
He stated that the veteran's pericardium was normal, and it 
therefore was his professional opinion that the veteran's 
current respiratory problems were not related at all to 
complications from the EP study.  

Subsequent VA treatment records show the veteran was 
hospitalized in August 2002 with shortness of air, a 
productive cough for the past three days, and chest pain with 
no radiation.  He also noted worsening of lower extremity 
edema for the past couple of weeks.  Chest X-rays showed the 
right upper lobe nodule had increased in size since the study 
in April 2002; there were no other interval changes.  During 
hospitalization, the veteran developed atrial fibrillation 
that was associated with palpitations and shortness of air.  
The veteran was successfully cardioverted to normal sinus 
rhythm.  It was decided to start the veteran on warfarin.  
The diagnoses were atrial fibrillation and chronic 
obstructive pulmonary disease exacerbation.  

VA medical records show that the veteran underwent a right 
upper lobe wedge resection in October 2002.  During that 
hospitalization, the veteran was found to be in atrial 
fibrillation, which was controlled.  Amiodarone was started.  
Final pathology findings were consistent with mucinous 
adenocarcinoma.  The veteran was provided oxygen therapy, 
which was continued until December 2002.  At that time he 
said he was feeling well overall and denied any new 
complaints.  He stated that his breathing was improved 
overall but that he still had shortness of breath with 
exertion.  

When the veteran was seen in the cardiology clinic in 
April 2003, he said he was currently feeling well with no new 
complaints.  He said he had some chest pain about once a 
month, which he thought was indigestion.  He also stated that 
he had shortness of breath on exertion.  The cardiologist's 
impression after examination was that the veteran's atrial 
fibrillation was stable and that this hypertension needed 
better control.  He adjusted the veteran's medications.  

The evidence outlined above shows that prior to the 
October 2000 EP study the veteran had coronary artery disease 
and congestive heart failure with a left ventricular ejection 
fraction of 45 percent and edema of the lower extremities.  
He also had episodes of atrial fibrillation, bradycardia, and 
intermittent episodes of nonsustained ventricular 
tachycardia.  Pericardial effusion arose with perforation of 
the left ventricle, and pericardial effusion was still 
present in November 2000.  At that time, ejection fraction 
was estimated at 35 to 40 percent, which was stated to 
indicate left ventricle function had deteriorated.  The Board 
notes, however, that by April 2002, ejection fraction was 
estimated at 45 percent and the report of the echocardiogram 
at that time did not indicate the presence of pericardial 
effusion.  The record does not, therefore, demonstrate the 
presence of additional disability in terms of sustained 
decline in ejection fraction values or presence of 
pericardial effusion.  

As claimed by the veteran, the record does show increasing 
shortness of breath with severe dyspnea on minimal exertion.  
Pulmonary function tests confirm the decline in respiratory 
status, with FEV-1 declining from 69 percent of predicted 
value in mid-October 2000 to 46 percent of predicted value in 
April 2002, FVC declining from 76 percent of predicted value 
to 55 percent of predicted in the same period, and FEV-1/FVC 
falling from 70 percent to 64 percent.  

There is, however, no medical evidence relating the decline 
in pulmonary function to complications of the October 2000 EP 
study.  The only medical evidence addressing this question is 
squarely against the claim.  In this regard, the VA physician 
who examined the veteran in July 2002 acknowledged that 
hemorrhagic pericardial effusion might produce constrictive 
pericarditis and ordered a special chest CT to investigate 
this possibility.  Upon reviewing the results with a 
radiologist, the physician determined the veteran's 
pericardium to be normal and on that basis concluded that the 
veteran's current respiratory problems are not related at all 
to complications of the October 2000 EP study.  

The Board is left with the veteran's own opinion and 
statements attributing the increase in his respiratory 
disability to the ventricular perforation during the 
October 2000 EP study.  The Board notes, however, that 
although the veteran is competent to provide evidence of 
observable symptoms, such as increasing shortness of breath, 
he is not competent to attribute any symptoms to a given 
cause.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  It is 
now well established that a lay person such as the veteran is 
not competent to opine on medical matters such as diagnoses 
or etiology of medical disorders, and this veteran's opinion 
that the increase in his respiratory disability is additional 
disability due to perforation of his left ventricle during 
the EP study, is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because it is not shown that the veteran developed any 
additional disability as a result of the perforation of the 
left ventricle during the VA EP study in October 2000, the 
Board does not reach the downstream questions of VA fault or 
whether the event was foreseeable.  In summary, the Board 
finds there is no probative evidence that the veteran 
acquired additional disability manifested by decline in 
respiratory status as the result of ventricle perforation 
during the October 2000 VA EP study.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim, and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of ventricular 
puncture during VA medical treatment must be denied.  

Increased rating

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Background and analysis

The veteran underwent drainage of a pilonidal cyst in service 
in 1953.  After service, he received treatment of the 
abscessed cyst from a private physician on multiple occasions 
in 1954 and 1955.  The veteran was hospitalized at a VA 
hospital in 1955 with the complaint of having had a pilonidal 
cyst for four years.  On examination, there was a fistulous 
opening and some scarring from previous surgery closer to the 
midline in the area of the coccyx.  The veteran underwent a 
radical incision and primary closure with wire of the 
pilonidal cyst.  The diagnosis was pilonidal sinus, operated, 
cured.  Service connection is in effect for pilonidal cyst 
with residual scar, which is currently rated as 
noncompensably disabling under Diagnostic Code 7819-7805.  
The use of this hyphenated diagnostic code indicates that the 
disability is rated based on a scar (Diagnostic Code 7805) as 
a residual condition of the disease itself, pilonidal cyst, 
which is rated as a benign skin neoplasm (Diagnostic Code 
7819).  See 38 C.F.R. § 4.27 (2004).  

The veteran, who filed his increased rating claim in November 
2000, contends that the service-connected residuals of his 
pilonidal cyst with scar have worsened warranting an 
increased rating.  The veteran states that from time to time, 
the scar on his low back becomes cherry red and burns 
considerably.  The evidence does not show, nor does the 
veteran contend, that he seeks medical treatment for his 
service-connected disability.  

At a VA examination in April 2002, the veteran reported 
episodes of redness, stinging, and burning in the area of the 
scar from his pilonidal cystectomy.  He said the episodes 
resolve without surgical or other intervention.  The veteran 
was unable to say exactly with what frequency the episodes 
occur.  On examination, there was a six-inch surgical scar 
beginning at the base of the coccyx and continuing to the 
right laterally of the perianal area.  The scar was well 
healed and nontender; there was no adherence, ulceration, or 
breakdown of the skin.  There was mild underlying tissue loss 
associated with the scar.  There was no current inflammation, 
edema or keloid formation.  The examiner said there was no 
limitation of function created by the scar.  With respect to 
the veteran's history of inflammation, the examiner stated it 
was suspected that the pilonidal area itself became inflamed 
rather than specifically the surgical scar.  

At a VA examination in May 2003, the veteran reported that he 
had had increasing pain in the area of the cystectomy scar, 
which he said became inflamed and red at times.  The veteran 
also stated that he believed that arthritis in his back was 
directly related to the cystectomy.  Inspection of the 
buttocks revealed a scar extending 18 centimeters (cm) from 
its proximal extent along the gluteal fold into the right 
buttock.  It was slightly adherent at its proximal extent; 
there was no erythema.  Sensory examination revealed 
anesthesia, lateral to the scar over the right buttock.  
There was an approximately 5-cm scar perpendicular to the 
above scar, extending into the buttock.  The pertinent 
assessment was pilonidal cyst and scar, hypoesthetic.  The 
examiner noted arthritis, and examination showed limitation 
of motion of the lumbar spine.  The examiner did not 
associate the arthritis or limitation of motion with the 
pilonidal cyst or cystectomy residuals.  

During the pendency of the veteran's appeal, VA revised the 
criteria for evaluating skin disorders effective August 30, 
2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is more favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003; see also 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  In this case, as 
discussed below, the Board has determined that a compensable 
rating is not warranted under either version of the 
regulations.  

Under Diagnostic Code 7819 as in effect prior to August 30, 
2002, benign new skin growths are evaluated on the basis of 
any related scars, disfigurement, etc.  This code is followed 
by a note stating that unless otherwise provided, codes 7807 
through 7819 are rated as for eczema, dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of the manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2001).  

38 C.F.R. § 4.118, Diagnostic Code 7806 effective prior to 
August 30, 2002 provides criteria for the evaluation of 
eczema.  Under this code, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, is rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as follows: poorly nourished superficial scars with 
repeated ulceration warranted a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2001).  Superficial 
scars that were tender and painful on objective demonstration 
warranted a 10 percent evaluation under Diagnostic Code 7804, 
and scars could also be evaluated for limitation of 
functioning of the part affected under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (2001).  

In pertinent part, the criteria that became effective August 
30, 2002, provide for assignment of a 10 percent evaluation 
under Diagnostic Code 7801 for scars other than on the head 
face, or neck, where such are deep or cause limited motion 
and cover an area or areas exceeding 39 square centimeters 
(six square inches).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2004).  Note (1) to Diagnostic Code 7801 states that scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  Note (2) to Diagnostic Code 7801 states 
that a deep scar is one associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7802, a 10 percent rating may be 
assigned scars, other than head, face, or neck, that are 
superficial, do not cause limited motion and cover an area or 
areas of 929 square centimeters (144 square inches) or 
greater.  Superficial unstable scars warrant a 10 percent 
rating under Diagnostic Code 7803, a superficial scar that is 
painful on examination may be assigned a 10 percent rating 
under Diagnostic Code 7804, and Diagnostic Code 7805 provides 
that other scars should be rated on limitation of function of 
the affected part.  Notes associated with these diagnostic 
codes explain that a superficial scar is one not associated 
with underlying soft tissue damage and that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2004).  

On review of the evidence, there is no basis for the award of 
a compensable rating for the veteran's residuals of a 
pilonidal cyst, including the surgical scar, under the rating 
criteria in effect prior to August 30, 2002 pertaining to 
eczema, as there is no showing of exfoliation, exudation or 
itching at all, much less with involvement of an exposed 
surface or extensive area, which would be required for a 
compensable rating under Diagnostic Code 7806.  

Under former Diagnostic Code 7803, a superficial, poorly 
nourished scar with repeated ulceration warranted a 10 
percent rating, while under former Diagnostic Code 7804, an 
evaluation of 10 percent required that a superficial scar be 
tender and painful on objective demonstration.  Here, the 
evidence shows that the scar on the veteran's buttocks is not 
ulcerated and that it is neither tender nor painful.  Indeed, 
the April 2002 VA examination report states that the texture 
of the scar was normal skin texture and normal skin color and 
explicitly states the scar was nontender.  There is, 
therefore, no basis for a compensable rating under either the 
former Diagnostic Code 7803 or the former Diagnostic Code 
7804.  In addition, former Diagnostic Code 7805 provided that 
the disability was to be rated based upon the limitation of 
function of the part affected.  Because the medical evidence 
in no way indicates that the scar affects the functioning of 
the veteran's buttocks or low back, a compensable rating 
under this code is not warranted.  

Pursuant to the revised criteria, evaluating the veteran's 
scar under Diagnostic Code 7804 likewise does not yield a 
compensable rating because, as discussed above, the medical 
evidence shows the scar is neither tender nor painful.  
Further, a compensable rating under Diagnostic Code 7805 is 
not warranted because there is no evidence that the scar 
results in functional limitation.  

The veteran's scar could also be evaluated under revised 
Diagnostic Code 7802; however, that code requires that for 
scars other than on the head, face, or neck, that are 
superficial and that do not cause limited motion, a 10 
percent rating is warranted only if they measure an area of 
929 square centimeters (144 square inches).  Here, the 
veteran's scar does not even approach satisfying this 
criterion, as it is a surgical scar that measures at most 23 
centimeters and has no appreciable width.  Further, because 
the scar is not unstable, evaluation under new Diagnostic 
Code 7803 is not appropriate.  Finally, even if the surgical 
scar, under which one examiner noted mild tissue loss, is 
considered to be associated with underlying muscle damage, it 
does not qualify for a compensable rating under Diagnostic 
Code 7801 because the surgical scar, which measures at most 
23 centimeters in length and has negligible width, has not 
been shown to cover the minimum 39 square centimeters 
required for a compensable rating under that diagnostic code.  

The Board acknowledges that the veteran has reported that he 
has episodes during which he experiences redness, stinging, 
and burning in the area of the scar, and an examiner has 
suggested this might represent inflammation of the pilonidal 
area itself rather than the scar.  The Board notes, however, 
that neither the April 2002 examination nor the May 2003 
examination showed pain or tenderness of the scar or any 
other area on objective examination.  The Board further 
acknowledges that the examiner at the May 2003 examination 
identified hypoesthesia in the area of the scar, but there 
has been no showing of instability of the scar, nor has there 
been any showing of limitation of function associated with 
any residual of the pilonidal cyst, including the surgical 
scar.  As none of the requirements for a compensable rating 
has been met under the former or revised rating criteria, the 
preponderance of the evidence is against the increased rating 
claim, and it must be denied.  




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by ventricle perforation during 
a VA EP study in October 2000 is denied.  

An increased (compensable) rating for residuals of a 
pilonidal cyst, including a surgical scar, is denied.  


REMAND

The remaining issue before the Board is entitlement to 
service connection for scars residual to cysts on the neck 
and face.  The veteran states that the cysts have been 
diagnosed as sebaceous cysts, and he says it is his opinion 
that these cysts are all due to his service-connected 
pilonidal cyst. 

In April 2002, the veteran identified one physician, Dr. 
Anwar Kamal, who he said removed the cysts from face and neck 
in 1974.  The veteran said that Dr. Kamal is deceased and 
gave only a general address, which he said was the doctor's 
last known address.  The veteran suggested that someone might 
have the physician's records, but did not give more specific 
information.  At the same time, the veteran reported that the 
last removal of a cyst from the back of his neck was done at 
the VA hospital in Lexington, Kentucky, in approximately 
1995.  There is no indication in the record that the RO made 
any attempt to obtain the private physician's records or 
asked the veteran to attempt to obtain more a more complete 
address.  Further, there is no indication in the record that 
the RO attempted to obtain VA medical records to which the 
veteran referred.  

Because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), action must be taken to obtain relevant 
outstanding records of the veteran's care at the Lexington, 
Kentucky, VA Medical Center.  Moreover, pursuant to the VCAA, 
VA must obtain these outstanding VA records, and should take 
action to attempt to obtain those records as well as those of 
Dr. Kamal.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

In addition, the AMC should notify the veteran of what 
evidence not currently of record is necessary to substantiate 
his service connection claim.  Further, if warranted by the 
state of the record, the AMC should arrange for a VA 
examination and obtain a medical opinion pertaining to the 
claim.  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his claimed 
cysts and/or cyst scars on his neck and 
face at any time since service.  The AMC 
should specifically request that the 
veteran provide information as to the 
identity and address of the custodian of 
medical records for the now-deceased Dr. 
Anwar Kamal from whom he has stated he 
received treatment in 1974 for cysts on 
his neck and face.  With authorization 
from the veteran, the AMC should obtain 
and associated with the claims file 
copies of records identified by the 
veteran that have not been obtained 
previously.  In any event, the AMC should 
obtain and associate with the claims file 
medical records, including but not 
limited to, outpatient records and any 
hospital summaries for the veteran from 
the VA Medical Center in Lexington, 
Kentucky, dated from January 1994 through 
December 1995.  All action to obtain the 
requested evidence should be documented 
in the claims file.  

The AMC should notify the veteran that 
evidence needed to substantiate his claim 
for service connection for scars 
residuals to cysts on the neck and face 
secondary to his service-connected 
residuals of a pilonidal cyst, including 
a surgical scar, is medical evidence of a 
current diagnosis of the claimed 
disability and medical evidence 
establishing that his service-connected 
disability caused or chronically worsened 
his claimed disability.  

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to his claim of entitlement 
to service connection for scars residual 
to cysts on the neck and face.  

2.  The AMC should undertake any 
indicated additional development, 
including obtaining a VA examination and 
medical opinion, if warranted following 
the development requested above.  If the 
AMC determines that an examination is 
warranted, the examiner should be 
requested to determine the nature and 
etiology of scars residual to cysts on 
the neck and face.  The examiner should 
describe any scars on the face and neck.  
The examiner should provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that any 
cyst(s) from which the scar(s) arose are 
related to the veteran's service.  In 
addition, the examiner should provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that any cyst(s) from which the 
scar(s) arose was caused or chronically 
worsened by the veteran's service-
connected pilonidal cyst and its 
residuals.  The claims file must be 
provided to the examiner for review of 
pertinent documents and that it was 
reviewed should be noted in the 
examination report.  

3.  Then, after undertaking any 
additional development indicated by the 
state of the record at that time, and in 
light of the additional evidence obtained 
pursuant to the requested development, 
the AMC should readjudicate the issue of 
entitlement to service connection for 
scars residual to cysts on the neck and 
face.  If the claim is not granted to the 
satisfaction of the veteran, the AMC 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


